Citation Nr: 1445359	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis B.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record on appeal.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a copy of the January 2014 hearing transcript, as well as VA outpatient treatment records dated from January 2003 to December 2011, which were considered in the April 2012 statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking service connection for hepatitis B, which he believes was incurred during service as a result of air gun inoculations he received during boot camp.  During the January 2014 hearing, the Veteran testified that he does not have any risk factors for hepatitis B, including blood transfusions, tattoos, intravenous drug use, shared needles or toothbrushes, or high risk sexual activity, and that his only risk factor is the inoculations/vaccinations he received during service.  In this regard, the Veteran testified that the in-service inoculations involved hundreds of men receiving inoculations at the same time and could have ripped skin or cut someone if they moved during the injection.  He testified that he was told he had hepatitis B after he received vaccinations during service, but that he regularly gave blood prior to service and was never told his blood was contaminated.  In support of his contentions, he submitted a post-service letter from the American Red Cross, dated September 1987, which states that blood he donated in August 1987 resulted in an abnormal blood test, with an abnormal amount of ALT.  

The Veteran's service treatment records reflect that he received numerous vaccinations during the course of his military service beginning in July 1981.  A July 1981 record reflects that the Veteran reported that he gave a pint of blood in May 1981 as a civilian and was told that such contained the hepatitis antigen. Contemporaneous laboratory testing revealed that he was reactive for the hepatitis antigen.  An October 1982 record noted that the Veteran was temporarily disqualified due to possible exposure and/or as a carrier of hepatitis.   

VA treatment records show the Veteran has a chronic hepatitis B infection.  There is, however, no medical evidence or opinion of record that addresses the likely etiology of the Veteran's hepatitis B, and the Board notes the Veteran has not been afforded a VA examination/opinion in conjunction with this claim.  Given the foregoing and the Veteran's testimony regarding the in-service inoculations and his lack of other risk factors for developing hepatitis B, the Board finds a remand is required in order to afford the Veteran a VA examination so as to determine the nature and etiology of his chronic hepatitis B infection.  

Finally, the Board observes that the Veteran receives VA treatment from the Tennessee Valley Healthcare System, including the Nashville VA facility, for his chronic hepatitis B infection.  The most recent treatment record is dated in December 2011.  Therefore, while on remand, updated VA treatment records should be obtained for consideration in this appeal, as they may contain information and evidence relevant to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Tennessee Valley Healthcare System dated from December 2011 to the present pertaining to the Veteran.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his chronic hepatitis B infection.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

(A)  The examiner should confirm the Veteran's diagnosis of hepatitis B or any other form of hepatitis manifested during the time period relevant to this appeal, i.e., since July 2010.  

(B)  The examiner should offer an opinion as to whether there is clear and unmistakable evidence that the hepatitis B infection pre-existed service.  In this regard, the examiner should consider the July 1981 service treatment record reflecting that the Veteran reported that he gave a pint of blood in May 1981 as a civilian and was told that such contained the hepatitis antigen. 

(i)  If there is clear and unmistakable evidence that the hepatitis B infection pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing infection did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's hepatitis B infection, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the hepatitis B infection pre-existed service, then the examiner is asked whether it is at least as likely as not that such infection is directly related to service, to include as a result of receiving air gun vaccinations.  

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding his risk factors for developing hepatitis, as well as the other lay and medical evidence of record.  The examiner should also provide the supporting rationale for the opinion expressed.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


